[sbirphaseii.jpg]



 
 

--------------------------------------------------------------------------------

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE
 
SUMMARY OF CHANGES  

 
SECTION A - SOLICITATION/CONTRACT FORM
 
The total cost of this contract was increased by $769,999.99 from $70,000.00 to
$839,999.99.
 
The following have been modified:
 GOVERNMENT CONTACTS
Contract Specialist: 


U.S. Army Medical Research Acquisition Activity (USAMRAA
ATTM: MCMR-AAA-R (Mr. Jeff Ingram)
820 Chandler Street
Fort Detrick, MD 21702-5014


Voice: (301) 619-1361
FAX: (301) 619-2505
Email: jeff.ingram@us.army.mil




Contracting Officer (KO) (Authorized official to bind the Government in
Contracts)


U.S. Army Medical Research Acquisition Activity (USAMRAA)
ATTM: MCMR-AAA (Ms. Pamela Nevels)
820 Chandler Street
Fort Detrick, MD 21702-5014


Voice: (301) 619-8802
FAX: (301) 619-6662
Email: pamela.nevels@amedd.army.mil




Contracting Officer’s Representative (COR) (Government customer/office receiving
supplies/services)


USAMRICD
ATTN: MCMR-UV-CC (Dr John Graham)
3100 Ricketts Point Road
Aberdeen Proving Ground
  MD, 21010-5400
Voice: (410) 436-1197
Email: John.Graham@amedd.army.mil


RESEARCH TITLE: Chemical Casualty Care: Wound Dressings Designed to Speed Wound
Closure Following Debridement of Cutaneous Vesicant Injuries.


TERM OF CONTRACT: Phase I - November 14, 2005 - October 13, 2006 (Research ends
May 13, 2005 for base period). The additional 5 months are to allow 1 month for
submission of final report and 4 months to allow for Phase II determination.
Phase II may or may not be awarded.


Phase I Option period - September 14, 2006 - February 13, 2007 (Research end
January 13, 2007)


Phase II - February14, 2007 - March 13, 2009 (Research ends February 13, 2009).
The additional month is to allow for submission of final report.


TOTAL CONTRACT VALUE: $840,000.00


FUNDING PROVIDED TO DATE: $385,000.00


PROJECT MANAGER: Dr. Bernd Liesenfeld


CONTRACT TYPE: Firm-Fixed Price
 


 
 

--------------------------------------------------------------------------------

 


SECTION B - SUPPLIES OR SERVICES AND PRICES






CLIN 0002
The CLIN extended description has changed from The contractor shall furnish the
necessary equipment, personnel, facilities and supplies to conduct the SBIR
Phase I research objectives in accordance with the Contract Schedule and the
contractor's proposal No. A052-131-1765 Topic A05-131, pages 12-16, wich are
incorporated herin by reference. See Section G for payment instructions. to The
contractor shall furnish the necessary equipment, personnel, facilities and
supplies to conduct the SBIR Phase II research objectives in accordance with the
Contract Schedule and the contractor's proposal No. A2-2682, Topic A05-131, is
incorporated herin by reference. See Section G for payment instructions. Period
of Performance 14 September 2006 - 13 February 2007 (Research end 13 January
2007).
The option status has changed from Option to Option Exercised.


SUBCLIN 000201 is added as follows:
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000201
     
$0.00
   
FUNDING
FFP
Additional Funding
FOB: Destination
PURCHASE REQUEST NUMBER: W81XWH6170M297
 
               
NET AMT
$0.00
   
ACRN AC
CIN: W81XWH6170M2970001
 
$40,000.00

 


CLIN 0004 is added as follows:
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0004
 
6
 
$45,833.33
$275,000.00
 
SBIR Phase II Year One
FFP
The contractor shall furnish the necessary equipment, personnel, facilities and
supplies to conduct the SBIR Phase II research objectives in accordance with the
Contract Schedule and the contractor's proposal No. A052-131-1765 Topic A05-131,
pages 12-16, wich are incorporated herin by reference. See Section G for payment
instructions. Period of Performance 14 February 2007 - 13 March 2009 (Research
ends 13 February 2009)
FOB: Destination
PURCHASE REQUEST NUMBER: W81XWH6173M321
 
               
NET AMT
$275,000.00
   
ACRN AD
CIN: W81XWH6173M3210001
 
$0.00

 


SUBCLIN 000401 is added as follows:
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000401
           
Funding, Phase II
FFP
Funding for year one of Phase II
FOB: Destination
 
               
NET AMT
$0.00
   
ACRN AD
CIN: 000000000000000000000000000000
 
$275,000.00

 


CLIN 0005 is added as follows:
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0005
 
6
 
$75,833.33
$455,000.00
 
Phase II Year Two
FFP
FOB: Destination
 
               
NET AMT
$455,000.00
         

 


 
 

--------------------------------------------------------------------------------

 


SECTION C - DESCRIPTIONS AND SPECIFICATIONS

 
The following have been added by full text:
 
THIS LOCAL CLAUSE IS TO BE INSERTED INTO ALL ARMY OR CBD SBIR or STTR PHASE II
AWARDS AT THE TIME THAT THE MODIFICATION, EFFECTING PHASE II, IS ISSUED. THIS
LOCAL CLAUSE DOES NOT APPLY TO OSD PHASE II AWARDS. THIS CLAUSE WILL BE IN
ADDITION TO THE LOCAL CLAUSE 52.035-4038 REPORTING REQUIREMENTS (WHERE YOU ARE
TO INCLUDE MONTHLY, QUARTERLY, AND ANNUAL/FINAL REPORTING REQUIREMENTS FOR ALL
PHASE II SBIR or STTR AWARDS).
 
THIS LOCAL CLAUSE IS TO BE INSERTED INTO ALL ARMY OR CBD SBIR or STTR PHASE II
AWARDS AT THE TIME THAT THE MODIFICATION, EFFECTING PHASE II, IS ISSUED. THIS
LOCAL CLAUSE DOES NOT APPLY TO OSD PHASE II AWARDS. THIS CLAUSE WILL BE IN
ADDITION TO THE LOCAL CLAUSE 52.035-4038 REPORTING REQUIREMENTS (WHERE YOU ARE
TO INCLUDE MONTHLY, QUARTERLY, AND ANNUAL/FINAL REPORTING REQUIREMENTS FOR ALL
PHASE II SBIR or STTR AWARDS).
 


RESEARCH AND DEVELOPMENT (R&D) PROJECT SUMMARY - SBIR/STTR PHASE II PROJECT
SUMMARY (SEPTEMBER 2006) (USAMRAA)


The contractor shall submit a final, publicly releasable SBIR/STTR Phase II R&D
Project Summary at the end of the contract. The summary shall be an
unclassified, non-sensitive, and non-proprietary summation of results that is
intended for public viewing on the Army SBIR / STTR Small Business Portal. The
project summary shall address the data requirements, described below, on a
summary basis and shall not exceed 800 words. The summary shall be submitted
electronically and shall be in HTML format.


Since the Department of Defense (DOD) will be publishing the summary, this
project summary shall not contain any proprietary, classified, or International
Traffic in Arms Regulations (ITAR) restricted data.


The Contractor shall deliver one electronic draft "SBIR/STTR Phase II R&D
Project Summary" to the Contracting Officer's Representative (COR), with a copy
to the Contract Specialist, 23 months after the date of the modification to
their contract effecting the commencement of Phase II. The COR shall review the
draft report and return it to the Contractor within 15 calendar days of receipt,
with any necessary comments. The Contractor shall submit one final "SBIR/STTR
Phase II R&D Project Summary," by electronic means, to the COR, with a copy to
the Contract Specialist, within 15 calendar days after receipt of the draft
comments from the COR, or not later than 24 months after date of modification
effecting Phase II (See Website: www.armysbir.com.)


Data Requirements - Format and Content Preparation Instructions --


Use, Relationships:


The R&D Project Summary shall report key project administrative, programmatic,
and technical data, to include administrative and research objectives,
innovative approaches, accomplishments, plans, technology transitions,
technology transfers, and issues. The technical data contained in the R&D
Project Summary will enable a comprehensive assessment of project goals,
progress and status. The format and content preparation instructions outlined
below shall be used for the data product, generated by specific and discrete
task requirements as delineated in the contract statement of work (SOW).


Requirements:


1. Project Information.


1.1. Administrative Information.
 
1.1.1. Subcontractors. Verify each subcontractor.
 
1.1.2. Performing Organization Contacts.
 
1.1.2.1. Principal Investigator(s) Contact. Verify the name, organization,
business address, business phone, business fax, and e-mail address of each
principal investigator.
 
1.1.2.2. Administrative Contact. Verify the name, organization, business
address, business phone, business fax, and e-mail address of the administrative
point of contact.
 
1.1.2.3. Reserved.
 
1.1.2.4. Programmatic/Technical Reporter Contact. If the Principal Investigator
is not the reporter of the programmatic/technical data verify the name,
organization, business address, business phone, business fax, and e-mail address
of the programmatic/technical reporter point of contact.


1.2. Programmatic Information.


1.2.1. Project Uniform Resource Locator (URL). Provide the project URL.


1.2.2. Project Description.


1.2.2.1. Research Objectives.


1.2.2.2. Problem Description. Provide a concise description of the problem area
addressed by this research project.


1.2.2.2.1. Research Goals. Identify specific research goals of this project.
Identify and quantify expected performance improvements from this research.
Identify new capabilities enabled by this research. Identify and discuss salient
features and capabilities of developmental hardware and software prototypes.


1.2.2.2.2. Expected Impact. Describe the expected impact of the research
project, if successful, to the problem area.


1.2.2.3. Technical Approach.


1.2.2.3.1. Detailed Description of Technical Approach. Provide a detailed
description of the technical approach that was used in this project to achieve
the research goals. Specifically identify and discuss innovative aspects of the
technical approach.


1.2.2.3.2. Comparison with Current Technology. Describe state-of-the-art
approaches and the limitations within the context of the problem area addressed
by this research.


1.2.2.4. Schedule and Milestones.


1.2.2.4.1. Schedule Graphic. Provide a graphic representation of the project
schedule. Show all project milestones. Use absolute time designations for all
dates.


1.2.2.4.2. Reserved.
 
1.2.2.5. Deliverables Description. List and provide a description for each
planned deliverable and expected delivery dates for each deliverable.


1.2.2.6. Technology Transition and Technology Transfer Targets and Plans.
Discuss plans for technology transition and transfer. Identify specific military
and commercial organizations for technology transition or transfer. Specify
anticipated dates for transition or transfer.

 
1.2.2.7. Quad Chart. Provide a Quad Chart as one (1) landscape-oriented page
divided into four quadrants and suitable for use in briefings using the
following format:


PROJECT TITLE
______________________________________________________________________________________
  GRAPHIC:     |  NEW IDEAS:  
|
A visually compelling graphic that  | List new technical ideas embodied  
conveys the key technological idea(s)  | by the research.   
or the expected impact of the research.  |
|
______________________________________________________________________________________
 IMPACT:    | SCHEDULE:
|
Quantitative statements discussing how  | Use absolute time designations
this research can revolutionize an area of  | for all dates.
importance to the Department of Defense.  |
______________________________________________________________________________________ 




2. Reserved.


3. Technical Report.


3.1. Project Progress.


3.1.1. Progress Against Planned Objectives. Update the status of the specific
objectives. For each objective, indicate if the objective was or was not
accomplished. For each objective not accomplished, detail the current status of
the objective.


3.1.2. Technical Accomplishments this Period. Describe the technical
accomplishments made.


3.1.3. Improvements to Prototypes this Period. Provide a detailed, quantitative
description of significant new features, capabilities and performance
enhancements to hardware and software prototypes made.


3.1.4. Significant Changes to Technical Approach to Date. Identify and provide a
detailed description of and rationale for significant changes to the technical
approach since the start of the research project.


3.1.5. Deliverables this Period. Report the deliverables (excluding Technology
Transition and Transfer covered under 3.1.6.) submitted. List the Deliverable
Name, Type of Deliverable (e.g. hardware or software item, demonstration,
milestone, design study or other documentation), and Date of Submission. Specify
the organization that received the deliverable.


3.1.6. Technology Transition and Transfer this Period.


3.1.6.1. Technology Transition and Transfer Description. List and describe the
features and performance capabilities for each technology transitioned or
transferred.


3.1.6.2. Technology Transition and Transfer List. For each technology
transitioned or transferred, identify the specific military, commercial, or
other transition or transfer organization(s) and the application context.


3.1.6.3. Technology Transition and Transfer Contacts. For each technology
transitioned or transferred, specify the, organization that received the
transitioned or transferred technology.    


3.1.7. Reserved.


3.1.8. Reserved.


3.1.9. Issues or Concerns. Summarize any funding, technical, programmatic, or
other issues or concerns as well as recommended actions for consideration.


3.2. Project Plans.
 
3.2.1. Planned Activities. Describe the planned activities. Discuss the risks
and payoffs corresponding to the planned activities. Include a discussion of
planned experiments, demonstrations, presentations, and technical papers.


3.2.2. Reserved.


 
 
 

--------------------------------------------------------------------------------

 
 
FOR RESEARCH AND DEVELOPMENT CONTRACT AWARDS WITH VARIOUS REPORTING
REQUIREMENTS.
 
Fill in appropriate name and address of contract specialist and COR in monthly
and quarterly reporting clauses. Areas are marked in "Red."
 
DELETE AND RENUMBER PARAGRAPHS (and, if applicable, quarterly report format), AS
APPLICABLE. --- CHOOSE FROM THE FOLLOWING:
 
PARAGRAPH 1. - MONTHLY TECHNICAL PROGRESS REPORTS - USED PREVIOUSLY FOR PHASE I
SBIR AWARDS
 
PARAGRAPH 2. - QUARTERLY REPORTS - USED PREVIOUSLY FOR PHASE II SBIR AWARDS
(ensure that report format for quarterly reports, following quarterly report
initial information, is included). The Quarterly report should be modified to
indicate (per instructions from the COR) if four (4) quarterly reports are
required or if three (3) quarterly reports are required and then have the final
report include the quarterly information
 
PARAGRAPH 3 - ANNUAL AND FINAL REPORTS - USED PREVIOUSLY FOR ALL RESEARCH AND
DEVELOPMENT CONTRACT AWARDS
 
FOR RESEARCH AND DEVELOPMENT CONTRACT AWARDS WITH VARIOUS REPORTING
REQUIREMENTS.
 
Fill in appropriate name and address of contract specialist and COR in monthly
and quarterly reporting clauses. Areas are marked in "Red."
 
DELETE AND RENUMBER PARAGRAPHS (and, if applicable, quarterly report format), AS
APPLICABLE. --- CHOOSE FROM THE FOLLOWING:
 
PARAGRAPH 1. - MONTHLY TECHNICAL PROGRESS REPORTS - USED PREVIOUSLY FOR PHASE I
SBIR AWARDS
 
PARAGRAPH 2. - QUARTERLY REPORTS - USED PREVIOUSLY FOR PHASE II SBIR AWARDS
(ensure that report format for quarterly reports, following quarterly report
initial information, is included). The Quarterly report should be modified to
indicate (per instructions from the COR) if four (4) quarterly reports are
required or if three (3) quarterly reports are required and then have the final
report include the quarterly information
 
PARAGRAPH 3 - FORMAT REQUIREMENTS FOR ANNUAL AND FINAL REPORTS - USED PREVIOUSLY
FOR ALL RESEARCH AND DEVELOPMENT CONTRACT AWARDS
 
FOR RESEARCH AND DEVELOPMENT CONTRACT AWARDS WITH VARIOUS REPORTING
REQUIREMENTS.
 
Fill in appropriate name and address of contract specialist and COR in monthly
and quarterly reporting clauses. Areas are marked in "Red."
 
DELETE AND RENUMBER PARAGRAPHS (and, if applicable, quarterly report format), AS
APPLICABLE. --- CHOOSE FROM THE FOLLOWING:
 
PARAGRAPH 1. - MONTHLY TECHNICAL PROGRESS REPORTS - USED PREVIOUSLY FOR PHASE I
SBIR AWARDS
 
PARAGRAPH 2. - QUARTERLY REPORTS - USED PREVIOUSLY FOR PHASE II SBIR AWARDS
(ensure that report format for quarterly reports, following quarterly report
initial information, is included). The Quarterly report should be modified to
indicate (per instructions from the COR) if four (4) quarterly reports are
required or if three (3) quarterly reports are required and then have the final
report include the quarterly information
 
PARAGRAPH 3 - ANNUAL AND FINAL REPORTS - USED PREVIOUSLY FOR ALL RESEARCH AND
DEVELOPMENT CONTRACT AWARDS
 
REPORTING REQUIREMENTS (MARCH 2005) (USAMRAA)
 
1. MONTHLY TECHNICAL PROGRESS REPORTS


 a. The contractor shall submit a Monthly Technical Progress Report covering
work accomplished during each calendar month of contract performance. It shall
be brief, factual, and informal, and shall be prepared in accordance with the
following:
 
(1) Cover containing:


(a) Contract number and title


(b) Type of report, sequence number of report, and period of performance being
reported


(c) Contractor's name, address, and telephone number


(d) Principal Investigator


(e) Date of publication


(f) Contracting Officer's Representative


(2) Section I - A brief introduction covering the purpose and scope of the
research effort.


(3) Section II - A brief description of overall progress to date plus a separate
description for each task or other logical segment of work on which effort was
expended during the report period. Description shall include pertinent data and
graphs in sufficient detail to explain any significant results achieved.


(4) Section III - Problem Areas


(a) A description of current problems that may impede performance along with
proposed corrective action.


(b) A description of anticipated problems that have a potential to impede
progress and what corrective action is planned should the problem materialize.


(5) Section IV - A description of work to be performed during the next reporting
period.


(6) Section V - Administrative Comments (Optional) - Description of proposed
site visits and participation in technical meetings, journal manuscripts in
preparation, coordination with other organizations conducting related work, etc.


(7) Section VI - A Gantt Chart showing actual progress versus scheduled
progress.


b.  Monthly Technical Progress Reports shall be prepared by the seventh day
following the month being reported, and shall be received within 10 days of the
report month. The Monthly Technical Progress Report shall be submitted to the
following addresses:


One Copy:  Director
U.S. Army Medical Research Acquisition Activity (USAMRAA)
ATTN: MCMR-AAA-B
820 Chandler Street
Fort Detrick, MD 21702-5014
 
One Copy:  USAMRICD
ATTN: MCMR-UV-CC (Dr. John Graham)
3100 Ricketts Point Road
Aberdeen Proving Ground MD, 21010-5400
 


2. QUARTERLY REPORTS 


  a. Quarterly reports are the most immediate and direct contact between the
Principal Investigator (PI) and the Contracting Officer's Representative (COR).
The reports provide the means for keeping this Command advised of developments
and problems as the contract effort proceeds. The quarterly reports also provide
a measure against which decisions on release of funding and on requests for
supplements are made.


  b. In accordance with Section C., a Quarterly Report shall be submitted for
each three-month period beginning with the effective date of the contract. This
requirement includes all three-month periods of the contract.


c. Copies of each report shall be submitted in the quantities indicated to the
addresses shown below within fifteen (15) days after the end of each quarter.
Internal Government distribution will be made by those offices.


(1) One (l) copy of the report to:


USAMRICD
ATTN: MCMR-UV-CC (Dr. John Graham)
3100 Ricketts Point Road
Aberdeen Proving Ground MD, 21010-5400


(2) One (1) copy of the report to:


  Director
  U.S. Army Medical Research Acquisition Activity
  ATTN: MCMR-AAA-B
820 Chandler Street
  Fort Detrick, MD 21702-5014


d. Photocopies of the blank Quarterly Report sample shown on the following page
shall serve as the format. Each item of the report format shall be completed or
addressed.


QUARTERLY REPORT FORMAT




1. Contract No. _______________________________2. Report Date _____________


3. Reporting period from __________________________ to ________________________


4. PI ________________________________________ 5. Telephone No. ______________


6. Institution_________________________________________________________________


7. Project Title______________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________


8. Current staff, with percent effort of each on project.


__________________________ _____% __________________________ _____%


__________________________ _____% __________________________ _____%


9. Contract expenditures to date (as applicable):


This Qtr/Cumulative    This Qtr/Cumulative


Personnel ___________________/_____________Travel ___________/_____________


Fringe Benefits ______________/____________Equipment ____________/_________


Supplies ___________________/______________Other ______________/___________




This Qtr/Cumulative


Subtotal _______________________/________________


Indirect Costs _________________/________________


Fee ____________________________/________________


Total _________________________/_________________


10. Comments on administrative and logistical matters.


_______________________________________________________________________________


_______________________________________________________________________________


_______________________________________________________________________________


11. Use additional page(s), as necessary, to describe scientific progress for
the quarter in terms of the tasks or objectives listed in the statement of work
for this contract.


12. Use additional page(s) to present a brief statement of plans or milestones
for the next quarter.

 
3. FORMAT REQUIREMENTS FOR ANNUAL/FINAL REPORTS


 a. Annual reports must provide a complete summary of the research
accomplishments to date with respect to the approved Statement of Work. Journal
articles can be substituted for detailed descriptions of specific aspects of the
research, but the original articles must be attached to the report as an
appendix and appropriately referenced in the text. The importance of the report
to decisions relating to continued support of the research cannot be
over-emphasized. A report shall be submitted within 30 calendar days of the
anniversary date of the award (a final report will be submitted upon completion
of the research (last year of the award)).
 
b. A final report summarizing the entire research effort, citing data in the
annual reports and appended publications shall be submitted at the end of the
award performance period. The final report will provide a complete reporting of
the research findings. Journal publications can be substituted for detailed
descriptions of specific aspects of the research, but an original copy of each
publication must be attached as an appendix and appropriately referenced in the
text. All final reports must include a bibliography of all publications and
meeting abstracts and a list of personnel (not salaries) receiving pay from the
research effort.
 
 
Although there is no page limitation for the reports, each report shall be of
sufficient length to provide a thorough description of the accomplishments with
respect to the approved Statement of Work. Submission of the report in
electronic format (PDF or Word file only) shall be submitted to
https://ers.detrick.army.mil.
 
 
 All reports shall have the following elements, in this order:
 
 FRONT COVER: A Sample front cover is provided at
https://mrmc.detrick.army.mil/rrpindex.asp. The Accession Document (AD) Number
should remain blank.


 STANDARD FORM 298: A Sample SF 298 is provided at
https://mrmc.detrick.army.mil/rrpindex.asp. The abstract in Block 13 must state
the purpose, scope, major findings and be an up-to-date report of the progress
in terms of results and significance. Subject terms are keywords that may have
previously assigned to the proposal abstract or are keywords that may be
significant to the research. The number of pages shall include all pages that
have printed data (including the front cover, SF 298, table of contents, and all
appendices). Please count pages carefully to ensure legibility and that there
are no missing pages as this delays processing of reports. Page numbers should
be typed: please do not hand number pages.


 TABLE OF CONTENTS: Sample table of contents provided at
https://mrmc.detrick.army.mil/rrpindex.asp.


 INTRODUCTION: Narrative that briefly (one paragraph) describes the subject,
purpose and scope of the research.


 BODY: This section of the report shall describe the research accomplishments
associated with each task outlined in the approved Statement of Work. Data
presentation shall be comprehensive in providing a complete record of the
research findings for the period of the report. Provide data explaining the
relationship of the most recent findings with that of previously reported
findings. Appended publications and/or presentations may be substituted for
detailed descriptions of methodology but must be referenced in the body of the
report. If applicable, for each task outlined in the Statement of Work,
reference appended publications and/or presentations for details of result
findings and tables and/or figures. The report shall include negative as well as
positive findings. Include problems in accomplishing any of the tasks.
Statistical tests of significance shall be applied to all data whenever
possible. Figures and graphs referenced in the text may be embedded in the text
or appended. Figures and graphs can also be referenced in the text and appended
to a publication. Recommended changes or future work to better address the
research topic may also be included, although changes to the original Statement
of Work must be approved by the Army Contracting Officer's Representative. This
approval must be obtained prior to initiating any change to the original
Statement of Work.


 KEY RESEARCH ACCOMPLISHMENTS: Bulleted list of key research accomplishments
emanating from this research.


 REPORTABLE OUTCOMES: Provide a list of reportable outcomes that have resulted
from this research to include:


manuscripts, abstracts, presentations; patents
and licenses applied for and/or issued; degrees
obtained that are supported by this award;
development of cell lines, tissue or serum
repositories; infomatics such as databases and
animal models, etc.; funding applied for based
on work supported by this award; employment
or research opportunities applied for and/or
received based on experience/training supported
by this award.


 CONCLUSION: Summarize the results to include the importance and/or implications
of the completed research and when necessary, recommend changes on future work
to better address the problem. A "so what section" which evaluates the knowledge
as a scientific or medical product shall also be included in the conclusion of
the report.


 REFERENCES: List all references pertinent to the report using a standard
journal format (i.e. format used in Science, Military Medicine, etc.).


 APPENDICES: Attach all appendices that contain information that supplements,
clarifies or supports the text. Examples include original copies of journal
articles, reprints of manuscripts and abstracts, a curriculum vitae, patent
applications, study questionnaires, and surveys, etc.


Pages shall be consecutively numbered throughout the report. DO NOT RENUMBER
PAGES IN THE APPENDICES.


Mark all pages of the report which contain proprietary or unpublished data that
should be protected by the U.S. Government. REPORTS NOT PROPERLY MARKED FOR
LIMITATION WILL BE DISTRIBUTED AS APPROVED FOR PUBLIC RELEASE. It is the
responsibility of the Principal Investigator to advise the U.S. Army Medical
Research and Materiel Command when restricted limitation assigned to a document
can be downgraded to Approved for Public Release. DO NOT USE THE WORD
"CONFIDENTIAL" WHEN MARKING DOCUMENTS.
 
 
 
 

--------------------------------------------------------------------------------

 
SECTION E - INSPECTION AND ACCEPTANCE
 
The following Acceptance/Inspection Schedule was added for SUBCLIN 000201:
 
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
 
N/A
N/A
N/A
Government

 
 
The following Acceptance/Inspection Schedule was added for CLIN 0004:
 
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
 
N/A
N/A
N/A
Government

 
 
The following Acceptance/Inspection Schedule was added for SUBCLIN 000401:
 
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
 
N/A
N/A
N/A
Government

 
 
The following Acceptance/Inspection Schedule was added for CLIN 0005:
 
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
 
N/A
N/A
N/A
Government

 


 
 

--------------------------------------------------------------------------------

 


SECTION F - DELIVERIES OR PERFORMANCE


The following Delivery Schedule item for CLIN 0002 has been changed from:
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
POP 14-JUN-2006 TO
13-OCT-2006
N/A
USA MED RESEARCH AND MATERIEL COM
JUANITA LIVINGSTON
504 SCOTT STREET
FORT DETRICK MD 21702-5012
FOB: Destination
W23RYX

 


To:
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
POP 14-SEP-2006 TO
13-FEB-2007
N/A
USA MED RESEARCH AND MATERIEL COM
JUANITA LIVINGSTON
504 SCOTT STREET
FORT DETRICK MD 21702-5012
FOB: Destination
W23RYX

 


The following Delivery Schedule item has been added to CLIN 0004:
 
 
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
 
 
 
 
 
 
POP 14-FEB-2007 TO
13-MAR-2009
N/A
N/A
FOB: Destination
 

 
 
The following have been modified:
 PERIOD OF PERFORMANCE
a. Phase I Option period - September 14, 2006 - February 13, 2007 (Research end
January 13, 2007)



b.  
Phase II - February14, 2007 - March 13, 2009 (Research ends February 13, 2009).
The additional month is to allow for submission of final report.


 
 
 

--------------------------------------------------------------------------------

 


SECTION G - CONTRACT ADMINISTRATION DATA


Accounting and Appropriation


Summary for the Payment Office
 
As a result of this modification, the total funded amount for this document was
increased by $315,000.00 from $70,000.00 to $385,000.00.
 
SUBCLIN 000201:
Funding on SUBCLIN 000201 is initiated as follows:
 
ACRN: AC
 
CIN: W81XWH6170M2970001
 
Acctng Data: 2162040000006N6N7A665502M4000255Y6P66SBMIPR6J6NR4D16966SB6P011071
 
Increase: $40,000.00
 
Total: $40,000.00
 
CLIN 0004:
Funding on CLIN 0004 is initiated as follows:
 
ACRN: AD
 
CIN: W81XWH6173M3210001
 
Acctng Data: 2162040000006N6N7A665502M4000255Y6P66SBMIPR6J6NR4D18666SB6P011071
 
Increase: $0.00
 
Total: $0.00
 
SUBCLIN 000401:
Funding on SUBCLIN 000401 is initiated as follows:
 
ACRN: AD
 
CIN: 000000000000000000000000000000
 
Acctng Data: 2162040000006N6N7A665502M4000255Y6P66SBMIPR6J6NR4D18666SB6P011071
 
Increase: $275,000.00
 
Total: $275,000.00
 
 
 
 

--------------------------------------------------------------------------------

 


SECTION I - CONTRACT CLAUSES
 
The following have been added by full text:
 
THIS LOCAL CLAUSE IS TO BE INSERTED INTO ALL ARMY OR CBD SBIR or STTR PHASE II
AWARDS AT THE TIME THAT THE MODIFICATION, EFFECTING PHASE II, IS ISSUED. THIS
LOCAL CLAUSE DOES NOT APPLY TO OSD PHASE II AWARDS. THIS CLAUSE WILL BE IN
ADDITION TO THE LOCAL CLAUSE 52.035-4038 REPORTING REQUIREMENTS (WHERE YOU ARE
TO INCLUDE MONTHLY, QUARTERLY, AND ANNUAL/FINAL REPORTING REQUIREMENTS FOR ALL
PHASE II SBIR or STTR AWARDS).
 
THIS LOCAL CLAUSE IS TO BE INSERTED INTO ALL ARMY OR CBD SBIR or STTR PHASE II
AWARDS AT THE TIME THAT THE MODIFICATION, EFFECTING PHASE II, IS ISSUED. THIS
LOCAL CLAUSE DOES NOT APPLY TO OSD PHASE II AWARDS. THIS CLAUSE WILL BE IN
ADDITION TO THE LOCAL CLAUSE 52.035-4038 REPORTING REQUIREMENTS (WHERE YOU ARE
TO INCLUDE MONTHLY, QUARTERLY, AND ANNUAL/FINAL REPORTING REQUIREMENTS FOR ALL
PHASE II SBIR or STTR AWARDS).
 
 
RESEARCH AND DEVELOPMENT (R&D) PROJECT SUMMARY - SBIR/STTR PHASE II PROJECT
SUMMARY (SEPTEMBER 2006) (USAMRAA)


The contractor shall submit a final, publicly releasable SBIR/STTR Phase II R&D
Project Summary at the end of the contract. The summary shall be an
unclassified, non-sensitive, and non-proprietary summation of results that is
intended for public viewing on the Army SBIR / STTR Small Business Portal. The
project summary shall address the data requirements, described below, on a
summary basis and shall not exceed 800 words. The summary shall be submitted
electronically and shall be in HTML format.


Since the Department of Defense (DOD) will be publishing the summary, this
project summary shall not contain any proprietary, classified, or International
Traffic in Arms Regulations (ITAR) restricted data.


The Contractor shall deliver one electronic draft "SBIR/STTR Phase II R&D
Project Summary" to the Contracting Officer's Representative (COR), with a copy
to the Contract Specialist, 23 months after the date of the modification to
their contract effecting the commencement of Phase II. The COR shall review the
draft report and return it to the Contractor within 15 calendar days of receipt,
with any necessary comments. The Contractor shall submit one final "SBIR/STTR
Phase II R&D Project Summary," by electronic means, to the COR, with a copy to
the Contract Specialist, within 15 calendar days after receipt of the draft
comments from the COR, or not later than 24 months after date of modification
effecting Phase II (See Website: www.armysbir.com.)


Data Requirements - Format and Content Preparation Instructions --


Use, Relationships:


The R&D Project Summary shall report key project administrative, programmatic,
and technical data, to include administrative and research objectives,
innovative approaches, accomplishments, plans, technology transitions,
technology transfers, and issues. The technical data contained in the R&D
Project Summary will enable a comprehensive assessment of project goals,
progress and status. The format and content preparation instructions outlined
below shall be used for the data product, generated by specific and discrete
task requirements as delineated in the contract statement of work (SOW).


Requirements:


1. Project Information.


1.1. Administrative Information.
 
1.1.1. Subcontractors. Verify each subcontractor.
 
1.1.2. Performing Organization Contacts.
 
1.1.2.1. Principal Investigator(s) Contact. Verify the name, organization,
business address, business phone, business fax, and e-mail address of each
principal investigator.
 
1.1.2.2. Administrative Contact. Verify the name, organization, business
address, business phone, business fax, and e-mail address of the administrative
point of contact.
 
1.1.2.3. Reserved.
 
1.1.2.4. Programmatic/Technical Reporter Contact. If the Principal Investigator
is not the reporter of the programmatic/technical data verify the name,
organization, business address, business phone, business fax, and e-mail address
of the programmatic/technical reporter point of contact.


1.2. Programmatic Information.


1.2.1. Project Uniform Resource Locator (URL). Provide the project URL.


1.2.2. Project Description.


1.2.2.1. Research Objectives.


1.2.2.2. Problem Description. Provide a concise description of the problem area
addressed by this research project.


1.2.2.2.1. Research Goals. Identify specific research goals of this project.
Identify and quantify expected performance improvements from this research.
Identify new capabilities enabled by this research. Identify and discuss salient
features and capabilities of developmental hardware and software prototypes.


1.2.2.2.2. Expected Impact. Describe the expected impact of the research
project, if successful, to the problem area.


1.2.2.3. Technical Approach.


1.2.2.3.1. Detailed Description of Technical Approach. Provide a detailed
description of the technical approach that was used in this project to achieve
the research goals. Specifically identify and discuss innovative aspects of the
technical approach.


1.2.2.3.2. Comparison with Current Technology. Describe state-of-the-art
approaches and the limitations within the context of the problem area addressed
by this research.


1.2.2.4. Schedule and Milestones.


1.2.2.4.1. Schedule Graphic. Provide a graphic representation of the project
schedule. Show all project milestones. Use absolute time designations for all
dates.


1.2.2.4.2. Reserved.
 
1.2.2.5. Deliverables Description. List and provide a description for each
planned deliverable and expected delivery dates for each deliverable.


1.2.2.6. Technology Transition and Technology Transfer Targets and Plans.
Discuss plans for technology transition and transfer. Identify specific military
and commercial organizations for technology transition or transfer. Specify
anticipated dates for transition or transfer.

 
1.2.2.7. Quad Chart. Provide a Quad Chart as one (1) landscape-oriented page
divided into four quadrants and suitable for use in briefings using the
following format:


PROJECT TITLE
______________________________________________________________________________________
  GRAPHIC:     |  NEW IDEAS:  
|
A visually compelling graphic that  | List new technical ideas embodied  
conveys the key technological idea(s)  | by the research.   
or the expected impact of the research.  |
|
______________________________________________________________________________________
 IMPACT:    | SCHEDULE:
|
Quantitative statements discussing how  | Use absolute time designations
this research can revolutionize an area of  | for all dates.
importance to the Department of Defense.  |
______________________________________________________________________________________ 




2. Reserved.


3. Technical Report.


3.1. Project Progress.


3.1.1. Progress Against Planned Objectives. Update the status of the specific
objectives. For each objective, indicate if the objective was or was not
accomplished. For each objective not accomplished, detail the current status of
the objective.


3.1.2. Technical Accomplishments this Period. Describe the technical
accomplishments made.


3.1.3. Improvements to Prototypes this Period. Provide a detailed, quantitative
description of significant new features, capabilities and performance
enhancements to hardware and software prototypes made.


3.1.4. Significant Changes to Technical Approach to Date. Identify and provide a
detailed description of and rationale for significant changes to the technical
approach since the start of the research project.


3.1.5. Deliverables this Period. Report the deliverables (excluding Technology
Transition and Transfer covered under 3.1.6.) submitted. List the Deliverable
Name, Type of Deliverable (e.g. hardware or software item, demonstration,
milestone, design study or other documentation), and Date of Submission. Specify
the organization that received the deliverable.


3.1.6. Technology Transition and Transfer this Period.


3.1.6.1. Technology Transition and Transfer Description. List and describe the
features and performance capabilities for each technology transitioned or
transferred.


3.1.6.2. Technology Transition and Transfer List. For each technology
transitioned or transferred, identify the specific military, commercial, or
other transition or transfer organization(s) and the application context.


3.1.6.3. Technology Transition and Transfer Contacts. For each technology
transitioned or transferred, specify the, organization that received the
transitioned or transferred technology.    


3.1.7. Reserved.


3.1.8. Reserved.


3.1.9. Issues or Concerns. Summarize any funding, technical, programmatic, or
other issues or concerns as well as recommended actions for consideration.


3.2. Project Plans.
 
3.2.1. Planned Activities. Describe the planned activities. Discuss the risks
and payoffs corresponding to the planned activities. Include a discussion of
planned experiments, demonstrations, presentations, and technical papers.


3.2.2. Reserved.


 


(End of Summary of Changes)

